Citation Nr: 0717896	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-12 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
March 1964 and from May 1964 to March 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.

In August 2005, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The record contains a Social Security notice of award dated 
November 1993.  In an October 2000 VA treatment report, the 
veteran reported receiving Social Security disability 
benefits.  There is no indication of record that the RO 
attempted to obtain the veteran's records from the Social 
Security Administration (SSA).  These records should be 
obtained on remand.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  

The veteran states that he was involved in numerous 
firefights, under incoming enemy fire and ambushes, and 
exposed to dead and mutilated bodies.  Further, he said that 
on April 25, 1965, he witnessed a plane with new recruits get 
hit by enemy fire and cut to pieces.  There is no indication 
that the RO has attempted to verify the veteran's alleged 
stressors.  In order to assure that the evaluation of the 
claim is fully informed, the RO/AMC should attempt to verify 
these stressors.

Should any of the veteran's reported stressors be verified, a 
VA psychiatric examination would prove helpful in this case 
to determine whether a diagnosis of PTSD is supported by a 
verified, in-service stressor.  VA and Vet Center records 
should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a copy 
of any SSA decision denying or granting 
disability benefits to the veteran. 
Request from SSA copies of all the 
documents or evidentiary material that 
was used in considering the veteran's 
claim for disability benefits.

2.  Make arrangements to obtain the 
veteran's treatment records for PTSD 
from the McAllen Vet Center, dated since 
1984; and the Dallas, Texas, VA 
treatment facility, dated since August 
2005.

3.  Request that the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressors, as described in 
the Statement in Support of Claim, dated 
February 4, 1994; written statement 
dated October 12, 2001; PTSD 
Questionnaire, received in April 2004; 
VA examination report, dated July 19, 
2004; and substantive appeal, received 
March 23, 2005.  Provide JSRRC with a 
description of his alleged stressors as 
identified.  Provide JSRRC with copies 
of any lay statements of record and 
personnel records obtained showing 
service dates, duties, and units of 
assignment.  If unable to provide such 
information, they should be asked to 
identify the agency or department that 
could provide such information and the 
RO/AMC should conduct follow-up 
inquiries accordingly.

4. If it is determined that any of the 
veteran's stressors are verified, a VA 
psychiatric examination should be 
conducted.  The claims file and a 
separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
tests and studies to include 
psychological studies are to be 
conducted.

The examiner must express an opinion as 
to whether the veteran meets the 
criteria for PTSD contained in DSM- IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported by the veteran and 
established as having occurred during 
the veteran's active service.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Readjudicate the veteran's claim 
with application of all appropriate laws 
and regulations, and consideration of 
any additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains 
adverse to the veteran, he should be 
furnished a supplemental statement of 
the case and afforded an appropriate 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 


